PER CURIAM:
In this claim, submitted for decision upon the pleadings, claimant seeks payment of the sum of $1,908.00 for rent due on a lease for a day-care center at Rainelle, West Virginia. Sufficient funds expired in respondent’s appropriation for the fiscal year in question from which the obligation could have been paid, and a negotiated settlement of $1,908.00 was reached by the parties.
As the respondent’s Answer admits the validity and amount of the claim, the Court makes an award of $1,908.00 to the claimant.
Award of $1,908.00.